Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Audible, Inc.: We consent to the use of our reports dated April 2, 2007, with respect to the consolidated balance sheets of Audible, Inc. and subsidiary as of December 31, 2005 and 2006, and the related consolidated statements of operations, comprehensive income (loss), stockholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2006, management's assessment of the effectiveness of internal control over financial reporting as of December 31, 2006 and the effectiveness of internal control over financial reporting as of December 31, 2006, incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus. Our report dated April 2, 2007 on the consolidated financial statements includes an explanatory paragraph that states the Company changed its method of quantifying misstatements effective January1, 2006 and changed its method of accounting for share-based compensation effective January 1, 2006. Our report dated April 2, 2007, on management's assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting as of December 31, 2006, expresses our opinion that Audible, Inc. did not maintain effective internal control over financial reporting as of December 31, 2006, because of the effect of material weaknesses on the achievement of the objectives of the control criteria and contains an explanatory paragraph that states that material weaknesses were identified as follows: ineffective execution of non-routine contracts; inadequate financial information and communication; ineffective review of account analyses; and inadequate identification and analysis of international non-income tax related matters. /s/KPMG LLP Short Hills, New Jersey December 6, 2007
